Citation Nr: 1123592	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-35 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office & Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received in order to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence was received in order to reopen a claim for service connection for a low back disorder.

3.  Whether new and material evidence was received in order to reopen a claim for service connection for hepatitis.

4.  Whether new and material evidence was received in order to reopen a claim for service connection for a stomach disorder.

5.  Whether new and material evidence was received in order to reopen a claim for service connection for leg cramps.

6.  Whether new and material evidence was received in order to reopen a claim for service connection for headaches.

7.  Whether new and material evidence was received in order to reopen a claim for service connection for a right ear disorder, including hearing loss.

8.  Entitlement to service connection for right ear hearing loss.

9.  Entitlement to service connection for cervical strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office & Insurance Center (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2010 hearing.

The issues of entitlement to service connection for right ear hearing loss and entitlement to service connection for cervical strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was previously denied in a March 2005 rating decision.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

2.  The evidence received since the March 2005 rating decision neither relates to an unestablished fact nor raises a reasonable possibility of substantiating the claim of service connection for PTSD.

3.  The Veteran's claim for service connection for a low back disorder was initially denied in a September 1979 rating decision.  The Veteran sought to reopen this claim on multiple occasions, and it was most recently denied in a March 2005 rating decision.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

4.  The evidence received since the March 2005 rating decision neither relates to an unestablished fact nor raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.

5.  The Veteran's claim for service connection for hepatitis was initially denied in a September 1979 rating decision.  The Veteran sought to reopen this claim on multiple occasions, and it was most recently denied in a March 2005 rating decision dated in.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

6.  The evidence received since the March 2005 rating decision neither relates to an unestablished fact nor raises a reasonable possibility of substantiating the claim of service connection for hepatitis.

7.  The Veteran's claim for service connection for a stomach disorder was initially denied in a September 1979 rating decision.  The Veteran sought to reopen this claim on multiple occasions, and it was most recently denied in a March 2005 rating decision.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

8.  The evidence received since the March 2005 rating decision neither relates to an unestablished fact nor raises a reasonable possibility of substantiating the claim of service connection for a stomach disorder.

9.  The Veteran's claim for service connection for a right ear disorder was denied in a March 2005 rating decision.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

10.  The evidence received since the March 2005 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating a claim of service connection for right ear hearing loss.

11.  The Veteran's claim for service connection for leg cramps was initially denied in a September 1979 rating decision.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

12.  The evidence received since the September 1979 rating decision neither relates to an unestablished fact nor raises a reasonable possibility of substantiating the claim of service connection for a leg cramps.

13.  The Veteran's claim for service connection for headaches was initially denied in a June 1999 rating decision.  The Veteran appealed the denial of his claim to the Board, and the Board denied service connection for headaches in a March 2003 Board decision.  The Veteran did not appeal the Board's decision.

14.  The evidence received since the March 2003 Board decision neither relates to an unestablished fact nor raises a reasonable possibility of substantiating the claim of service connection for headaches.


CONCLUSIONS OF LAW

1.  The RO's rating decision in September 1979 that denied service connection for leg cramps is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The Board's decision in March 2003 that denied service connection for headaches is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2010).

3.  The March 2005 rating decision denying service connection for PTSD, a low back disorder, hepatitis, a stomach disorder, and a right ear disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  New and material evidence has not been received to reopen the claims of service connection for PTSD, a low back disorder, hepatitis, a stomach disorder, leg cramps, and headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  New and material evidence has been received to reopen the claim of service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g., Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In this case, the Veteran was sent a letter in August 2007 which explained the parameters of VA's duty to assist the Veteran with developing evidence in support of his claims.  The August 2007 letter explained to the Veteran that his claims for service connection for a cervical spine disorder, leg cramps, PTSD, headaches, hepatitis with stomach condition, and lumbosacral strain had all been previously denied.  The letter set forth the reasons why these claims were denied, and informed the Veteran of the type of evidence he needed to submit in order to successfully reopen these claims.  The letter also informed the Veteran what the evidence needed to show in order to establish service connection for a claimed disability and explained how VA assigns disability ratings and effective dates for service connected disabilities.  The Veteran was sent another letter in August 2007 that provided this information with respect to the Veteran's application to reopen his claim for service connection for a right ear disorder.

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, Social Security Administration (SSA) records, and a transcript of the Veteran's testimony at the June 2010 hearing. VA examinations were not necessary with respect to the claims which are denied herein because new and material evidence was not received with respect to those claims.  38 C.F.R. § 3.159(c)(4)(iii).  See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342 (Fed. Cir. 2003).  

For the reasons that are set forth above, the Board finds that VA satisfied its duties pursuant to the VCAA in this case.

New and Material Evidence

A claimant may reopen a finally-adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).



	(1)  PTSD

In a March 2005 rating decision, the RO denied service connection for PTSD because the Veteran was not diagnosed with PTSD and did not have a verified stressor.  The evidence considered at that time included the service treatment records and VA treatment records.  A June 2003 treatment record shows the examiner specifically found that the Veteran did not have PTSD.  The Veteran did not timely perfect an appeal from this decision, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

In this case, evidence received since March 2005 consists of more recent VA treatment records, SSA records, and a transcript of the Veteran's testimony at the June 2010 hearing.  The Veteran's VA treatment records do not show any diagnosis of or treatment for PTSD.  At his hearing, the Veteran testified that he developed PTSD because he was hit with a shovel in service.  He testified that this reminded him of childhood trauma and sometimes the two experiences combined in his mind.  The Veteran denied receiving any treatment in service after being hit by the shovel.

This evidence, while new, is not material.  The Veteran's claim was denied because he neither had a diagnosis of PTSD nor a verified stressor.  New evidence does not show that the Veteran has been diagnosed with PTSD.  While other psychiatric diagnoses are of record, service connection for the Veteran's variously diagnosed psychiatric disorders were denied in prior rating decisions which were not appealed by the Veteran and there is no new evidence that relates any of these disorders to the Veteran's service.  Additionally, the Veteran failed to provide evidence of a verified, or a verifiable, stressor.  The Veteran's testimony about being hit with a shovel is uncorroborated and it is not the type of event which would be documented in military records.  The Veteran admitted he did not receive any treatment in service related to this experience.


	(2)  Low back disorder 

In a September 1979 rating decision the RO denied service connection for a low back disorder because the Veteran was not shown to have a low back disorder that was related to his in-service complaints of low back pain.  The Veteran sought to reopen his claim for service connection for a low back disorder on multiple occasions, and it was most recently denied in March 2005.  The RO denied the Veteran's claim at that time because the Veteran's low back disorder was not shown to be related to his service.  The evidence of record at that time included the Veteran's service treatment records, which documented complaints of low back pain but which did not diagnose a chronic low back disability and VA treatment records and examination reports, which showed that the Veteran had chronic lumbosacral strain.  The Veteran did not timely perfect an appeal from the March 2005 decision, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

Evidence received since the March 2005 rating decision includes more recent VA treatment records, SSA records, and the Veteran's testimony at the June 2010 hearing.  Neither VA treatment records nor SSA records contain any information about the source of the Veteran's low back complaints.  At his hearing, the Veteran testified that he had low back problems prior to service but carrying a backpack in service made his low back disorder worse and that he experienced low back pain since 1972.  This evidence is not new and material because, while new, it does not provide any medical evidence that the Veteran's current low back complaints are related to the complaints of low back pain that were documented in service, which was the specified basis of the last final denial. 

	(3)  Hepatitis

In a September 1979 rating decision the RO denied service connection for hepatitis because the Veteran was not shown to have any residuals of the acute viral hepatitis that he contracted in service.  The Veteran sought to reopen his claim for service connection for a hepatitis on multiple occasions, and it was most recently denied in March 2005.  The RO denied the Veteran's claim at that time because the Veteran was not shown to have hepatitis that was related to the episode of acute viral hepatitis in service.  The evidence of record at that time included the Veteran's service treatment records, which documented an episode of acute viral hepatitis, VA treatment records, and VA examination reports, including a 1979 medical examination that found no current residuals of the Veteran's hepatitis.  The Veteran did not timely perfect an appeal from the March 2005 decision, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

Evidence received since the March 2005 decision includes more recent VA treatment records, SSA records, and the Veteran's testimony at the June 2010 hearing.  Neither the VA treatment records nor the SSA records indicate that the Veteran currently has any residuals of the in-service hepatitis infection.  At his hearing, the Veteran testified that he contracted hepatitis in service.  This evidence is cumulative, because the episode of viral hepatitis in service was of record at the time of the prior denials.  The Veteran's testimony does not tend to show that he has any current residuals of his acute in service viral hepatitis infection, which was the specified basis of the last final denial. 

	(4)  Stomach disorder

In a September 1979 rating decision the RO denied service connection for a stomach disorder because, while the Veteran's service treatment records showed that he had episodes of gastritis in service, no current stomach disability was shown on examination.  The Veteran sought to reopen his claim for service connection for a stomach condition on multiple occasions, and it was most recently denied in March 2005.  The RO considered the claim together with the Veteran's claim for service connection for hepatitis.  It denied the Veteran's claim at that time because the Veteran was not shown to have a stomach condition that was related to the acute viral hepatitis in service.  The evidence of record at that time included the Veteran's service treatment records, which documented an episode of acute viral hepatitis as well as gastritis while in service, VA treatment records showing that the Veteran had gastrointestinal problems that required surgery, and VA examination reports, including a 1979 medical examination that found no stomach disorder.  The Veteran did not timely perfect an appeal from the March 2005 decision, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

Evidence received since the March 2005 rating decision includes more recent VA treatment records, SSA records, and the Veteran's testimony at his June 2010 hearing.  Neither the Veteran's SSA records nor the new VA treatment records indicate that there is any link between the Veteran's current gastrointestinal complaints and anything that occurred during his service.  At his hearing, the Veteran testified that he had bad gas in service.  After service, he developed bleeding ulcers that required surgery.  He also testified that he took medication in service that led to a stomach disorder.  This evidence, while new, is not material.  The Veteran failed to submit any medical evidence tending to show the existence of a nexus between his current stomach problems and any disease or injury in service.  The Veteran's bare assertion that medication that he took in service led to his stomach problems, without any medical documentation in support of such assertion, fails to constitute new and material evidence sufficient to reopen his claim.

	(5)  Right ear disorder, including hearing loss.

The Veteran initially sought service connection for hearing loss that was denied in a September 1979 rating decision because there was no evidence of hearing loss shown in service.  The Veteran filed a claim for a right ear condition that was denied in March 2005 because no right ear disorder was shown in service or presently.  The Veteran did not appeal the March 2005 decision, which became final. 

Evidence received since the March 2005 rating decision includes more recent VA treatment records, SSA records, and the Veteran's testimony at his June 2010 hearing.  At his hearing, the Veteran clarified that the right ear condition which he was claiming service connection for was hearing loss.  He testified that he was exposed to loud gunfire in service.  He was issued hearing protection but he did not always use it.  He testified that he currently had a hearing aid in his right ear.  VA treatment records and an audiological examination report confirm that the Veteran has hearing loss in his right ear.  The Veteran's identification of acoustic trauma in service, together with the existence of a present hearing loss disorder, constitutes new evidence that raises a reasonable possibility of substantiating his claim for service connection for hearing loss.

	(6)  Leg cramps

The Veteran initially sought service connection for hearing loss that was denied in a September 1979 rating decision because no disability characterized by leg cramps was shown on examination.  The Veteran did not perfect an appeal from the September 1979 decision, which became final. The Board must first ascertain in this case whether new and material evidence has been received.

Evidence received since the September 1979 rating decision includes VA treatment records, SSA records, and the Veteran's testimony at the June 2010 hearing.  Neither the Veteran's VA treatment records nor his SSA records contain any information suggestive of a relationship between his current leg cramps and his service.  At his hearing, the Veteran testified that his leg cramps referred to radiculopathy stemming from his low back problem.  The Veteran is not service connected for a low back disorder, so information about the possible relationship of current leg cramps to such disorder, while new, is not material.  It does not raise a reasonable possibility of substantiating the Veteran's claim.  

	(7) Headaches

The Veteran's claim for service connection for headaches was denied in a June 1999 rating decision because his headaches were not shown to be related to the acute complaints of headaches in service.  This decision was upheld in a March 2003 Board decision because there was no current medical evidence establishing that the Veteran experienced chronic headaches.  A Board decision becomes final as of the date of issuance. 38 C.F.R. § 20.1100.

The evidence of record at that time included the Veteran's service treatment records, which documented complaints of headaches, VA treatment records, and reports of VA examinations.  The Board must first ascertain in this case whether new and material evidence has been received.

Evidence received since the March 2003 Board decision include more recent VA treatment records, SSA records, and the Veteran's testimony at the June 2010 hearing.  Neither the Veteran's VA treatment records nor his SSA records contain competent evidence of a current diagnosis of chronic headaches.  At his hearing, the Veteran testified that he often got hangovers in service from drinking.  He testified that he still gets hangovers.  At the time of the March 2003 Board decision, there was a lack of competent evidence of a diagnosis of chronic headaches.  The Veteran had alleged having headaches at that time.  During the current claim, the Veteran's lay complaints of headaches are duplicative of evidence that was of record at the time of the 2003 Board decision.  He has not cured the defect of a lack of medical evidence of a current disability.  Additionally, the records submitted do not tend to show a link between any disease or injury during service and the Veteran's current complaints of headaches.  


ORDER

The application to reopen a claim for service connection for PTSD is denied.

The application to reopen a claim for service connection for a low back disorder is denied.

The application to reopen a claim for service connection for hepatitis is denied.

The application to reopen a claim for service connection for a stomach disorder is denied.

The application to reopen a claim for service connection for leg cramps is denied.

The application to reopen a claim for service connection for headaches is denied.

New and material evidence having been received, the claim of service connection for right ear hearing loss is reopened.


REMAND

The Veteran filed a claim for cervical strain that was denied in a July 2005 rating decision because the Veteran's service treatment records did not document any complaints related to his cervical spine.  That decision never became final because the Veteran filed a Notice of Disagreement dated in May 2006 and no SOC was thereafter issued.  At the outset, this means that the RO used the wrong standard when it required the Veteran to submit new and material evidence in support of his claim; his claim should have been treated as an original claim for service connection. 

Moreover, at his hearing, the Veteran testified that he hurt his neck on two occasions during his service.  He testified that while wrestling he was thrown so that he landed on his head, which strained his neck.  He also testified that he hurt his neck in a car accident in service.  The Veteran's identification of in service injuries that could have caused his cervical strain warrants a VA examination to determine the etiology of any current neck disorder, including whether it is consistent with the Veteran's claimed in-service neck injuries.

The claim for service connection for right ear hearing loss having been reopened evidentiary development, including a VA examination, is necessary in order to determine whether any nexus exists between this disorder and the Veteran' s service.

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be afforded a VA audiological evaluation to determine the nature and etiology of the Veteran' hearing loss in the right ear.  The examiner must review the claims file prior to the examination.  He or she should provide an opinion as to whether it is at least as likely as not (at least 50 percent probability) that right ear hearing loss is related to a disease or injury that occurred during his service, including exposure to military noise.  The examiner should set forth a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to answer the question posed without resort to undue speculation then he or she should explain why this is the case.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's cervical spine condition.  The examiner must review the claims file prior to the examination.  He or she should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's cervical strain is related to a disease or injury that occurred during his service, including a car accident or a wrestling accident.  The examiner should set forth a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to answer the question posed without resort to undue speculation then he or she should explain why this is the case.

3.  After completion of the above development, the Veteran's claims for service connection for right ear hearing loss and for a cervical spine disorder should be adjudicated.  If the determinations remain adverse to the Veteran, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


